Citation Nr: 0327416	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-10 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Hodgkin's disease, 
claimed as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter arises from a November 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

The veteran presently contends that he incurred Hodgkin's 
disease as a result of exposure to herbicide agents while 
stationed along the demilitarized zone (DMZ) separating North 
and South Korea.  Accordingly, he maintains that service 
connection for Hodgkin's disease is warranted.  

As a preliminary matter, the Board observes that a statement 
dated in May 2001 was received from the veteran's treating 
private physician, Emiliana L. San Diego, M.D., indicating 
that the veteran had been treated for Hodgkin's disease from 
July 1981 through July 1983, and that the disease was 
currently in complete remission.  Dr. San Diego did not 
elaborate on her statement other than indicating that the 
veteran had been treated with chemotherapy and that he was 
being followed on an annual basis.  The veteran's service 
personnel records disclose that he served in Korea with 
Headquarters Headquarters Company (HHC) of the 1st Battalion, 
17th Infantry, 2nd Infantry Division from April 1970 to 
October 1970, and to the Headquarters Company (HHC)of the 1st 
Brigade, 2nd Infantry Division from October 1970 to November 
1970.  In addition, he was shown to have served with the 
Headquarters Battery (HHB) 7th Battalion, 17th Artillery, 2nd 
Infantry Division, from November 1970 to approximately March 
1971.  The service personnel records also disclose that the 
veteran was determined to have been eligible to receive 
hostile fire pay, for reasons of having entered into a 
hazardous duty area or a hostile fire zone from October 1970 
to December 1970, and from January 1971 to March 1971.  

The Board notes that Hodgkin's disease is among those 
disorders listed at 38 C.F.R. § 3.309(e) (2003), which are 
presumptively associated with exposure to herbicide agents.  
The veteran contends that he was assigned to an area in or 
about the DMZ in Korea which was sprayed with herbicide 
agents.  It is clear from the record that he had a disease 
presumptively associated with herbicide exposure, but the 
question remains whether or not he served in an area in which 
herbicide agents had been used.  Accordingly, the Board finds 
that additional evidentiary development is necessary.  The 
veteran should be contacted, and be requested to indicate the 
approximate dates when he was in the DMZ, and his unit(s) of 
assignment during such period.  The RO should then undertake 
any action necessary, to include contacting any indicated 
government agencies, to determine if herbicide agents were 
present in the DMZ during any period the veteran was assigned 
to that area.  

He should then be scheduled to undergo a VA rating 
examination to determine whether it is at least as likely as 
not that any diagnosed Hodgkin's disease was incurred as a 
result of any herbicide exposure or otherwise as a result of 
the veteran's active service.  In that regard, the Board 
observes that after any necessary authorization has been 
obtained from the veteran, Dr. San Diego should again be 
contacted, and asked to provide copies of clinical treatment 
records pertaining to the veteran's treatment for Hodgkin's 
disease dating from approximately July 1981 to July 1983.  If 
no response is received from Dr. San Diego, or if she 
indicates that the records are unavailable, the RO should so 
indicate.  The RO should ensure that all notice and duty to 
assist requirements as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  See generally 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107).  The RO 
should then readjudicate the issue on appeal with 
consideration given to all relevant evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his Hodgkin's disease, 
dating from July 1981 to the present.  
After obtaining any necessary 
authorization, any such records as 
identified by the veteran should be 
obtained and associated with the claims 
file.  In addition, after obtaining any 
necessary authorization from the veteran, 
the RO should contact Dr. Emiliana L. San 
Diego, at 3230 Eagle Park Drive, N.E., 
Suite 100, Grand Rapids, Michigan  49525, 
and request that she provide any clinical 
treatment records dating from July 1981 
to the present pertaining to her 
treatment of the veteran's Hodgkin's 
disease.  If no additional records are 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should contact the veteran and 
request that he indicate with as much 
specificity as possible the approximate 
dates he served in the DMZ in Korea and 
to identify the units to which he was 
assigned during any such periods.  If the 
veteran fails to respond, the RO should 
so indicate.  

3.  The RO should contact the appropriate 
agency(ies) to include the United States 
Armed Services Center for the Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, and any other 
agencies to determine if the veteran 
served in an area in which it was 
determined that herbicide agents had been 
in use.  In that regard, information 
pertaining to the veteran's units of 
assignment during the period(s) he claims 
to have served in the Korean DMZ should 
be used to obtain unit logs, morning 
reports, or any other records useful in 
documenting his service in an area in 
which herbicide agents were used.  

4.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by an appropriate specialist, 
to determine the etiology of any 
diagnosed Hodgkin's disease.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
After reviewing the evidentiary record, 
and after conducting a thorough clinical 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any diagnosed 
Hodgkin's disease was incurred as a 
result of any exposure to herbicide 
agents in service, or otherwise incurred 
as a result of the veteran's active 
service.  The examiner is requested to 
reconcile any opinions offered with any 
other relevant medical opinions of 
record, and to include a complete 
rationale for any opinion offered in the 
typewritten examination report.  

5.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then readjudicate the issue of 
entitlement to service connection for 
Hodgkin's disease, claimed as secondary 
to exposure to herbicide agents, on the 
basis of all available evidence.  If the 
determination remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



